DETAILED ACTION
This is the initial Office action for application 17/225,206 filed April 8, 2021, which does not make any reference to foreign priority or domestic benefit. Claims 1-12 as originally filed, are currently
pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Specification
The disclosure is objected to because of the following informalities: in the last sentence of paragraph [00028] and onward, the extendable sleeve is labeled 58 however, the extendable sleeve is labeled 56 in prior paragraphs. Additionally, the sleeve folds have already been designated as 58 in paragraph [00026]. Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities: claim 12 recites the limitation "the expendable sleeve" in line 4. This is likely meant to recite “the extendable sleeve” and for examination purposes, the recitation will be treated as “the extendable sleeve”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over McBrien et al. (US 2021/0022820) in view of Koren (US 5,971,916).
Regarding claim 1, McBrien discloses a surgical drape assembly, comprising; 
a surgical drape ([Abstract], “A surgical robot drape for providing a sterile barrier over a portion of a surgical robot”) having an opening located on the surgical drape (Figs. 1 & 3; [0071], “An arm drape and a cart drape may be separately provided”; An opening would be disposed between the arm and cart drape as claimed);
an extendable sleeve assembly operatively connected to the surgical drape (Fig. 3; [0071], “the drape comprises a part for draping an arm 302”; [0115], “The material of the drape is flexible, to allow the drape to be unfolded or unfurled from a packaged state, and to permit the drape to be applied over the robot”);
and later in the claim, a surgical instrument, wherein the surgical instrument is covered by the surgical drape and a portion of the surgical instrument is located within the extendable sleeve assembly when the extendable sleeve assembly is in an extended condition (Fig. 1 shows a surgical instrument covered by a surgical drape wherein a portion of the surgical instrument is located within the extended sleeve).
However, McBrien does not disclose wherein the extendable sleeve assembly is operatively connected to the opening.
Koren discloses an analogous extendable sleeve assembly wherein the extendable sleeve assembly is operatively connected to the opening (Koren: Figs. 4A & 4B; [Col. 4, lines 4-11], “One end of sleeve 4 is attached to the ring, preferably between parts 1 and 2. This provides for a reliable mechanical attachment”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to operatively connect the sleeve to the opening as taught by Koren, since Koren states in Col. 3, lines 21-24 that such a modification would allow the insertion of a device through the opening.
Regarding claim 2, McBrien does not disclose the surgical drape assembly, as in Claim 1, wherein the extendable sleeve assembly further comprises: 
an extendable sleeve having a first end and a second end;
a plurality of sleeve folds located along a length of the extendable sleeve when the extendable sleeve is in a non-extended condition;
a sleeve folds retainer operatively connected to the plurality of sleeve folds when the extendable sleeve is in a non-extended condition; and
a sleeve attachment located on the second end of the extendable sleeve such that the sleeve attachment is operatively connected to the opening.
However, Koren discloses an analogous extendable sleeve assembly wherein the extendable sleeve assembly further comprises: 
an extendable sleeve having a first end and a second end (Koren: [Col. 4, lines 7-11], “One end of sleeve 4”, “The other end of sleeve 4”);
a plurality of sleeve folds located along a length of the extendable sleeve when the extendable sleeve is in a non-extended condition (Koren: Fig. 3; [Col. 5, lines 8-11], “Since sleeve 4 is tightly packed into the ring, a small package is achieved”; [Col. 7, lines 5-12], “Still another method uses folding sleeve 4”);
a sleeve folds retainer (Ring 100) operatively connected to the plurality of sleeve folds when the extendable sleeve is in a non-extended condition (Koren: Fig. 3; [Col. 5, lines 8-11], “Since sleeve 4 is tightly packed into the ring, a small package is achieved”); and
a sleeve attachment located on the second end of the extendable sleeve such that the sleeve attachment is operatively connected to the opening (Koren: Figs. 4A & 4B; [Col. 4, lines 4-11], “One end of sleeve 4 is attached to the ring, preferably between parts 1 and 2. This provides for a reliable mechanical attachment”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide a first and second end of the extendable sleeve as well as folds and a sleeve retainer as taught by Koren, since Koren states in Col. 3, lines 16-20 that such a modification would allow the extendable sleeve to fit into a compact package.
Regarding claim 3, McBrien discloses a method of making a surgical drape assembly, comprising the steps of: 
providing a surgical drape having an opening located on the surgical drape (Figs. 1 & 3; [0071], “An arm drape and a cart drape may be separately provided.”; An opening would be disposed between the arm and cart drape as claimed; [0037], “Any apparatus feature may be written as a method feature”);
and later in the claim, covering a surgical instrument, wherein the surgical instrument is covered by the surgical drape and a portion of the surgical instrument is located within the extendable sleeve assembly when the extendable sleeve assembly is in an extended condition (Fig. 1 shows a surgical instrument covered by a surgical drape wherein a portion of the surgical instrument is located within the extended sleeve).
However, McBrien does not disclose attaching an extendable sleeve assembly to the surgical drape, wherein the extendable sleeve assembly is operatively connected to the opening.
Koren discloses an analogous extendable sleeve assembly wherein the extendable sleeve assembly is operatively connected to the opening (Koren: Figs. 4A & 4B; [Col. 4, lines 4-11], “One end of sleeve 4 is attached to the ring, preferably between parts 1 and 2. This provides for a reliable mechanical attachment”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to operatively connect the sleeve to the opening as taught by Koren, since Koren states in Col. 3, lines 21-24 that such a modification would allow the insertion of a device through the opening.
Regarding claim 4, McBrien does not disclose the method of making a surgical drape assembly, according to Claim 3, wherein the surgical drape assembly further comprises: 
providing an extendable sleeve having a first end and a second end;
creating a plurality of sleeve folds along a length of the extendable sleeve in order to create a non-extended condition of the extendable sleeve;
attaching a sleeve folds retainer to the plurality of sleeve folds such that the sleeve folds retainer retains the extendable sleeve in the non-extended condition;
and attaching a sleeve attachment located on the second end of the extendable sleeve to the opening.
Koren discloses an analogous extendable sleeve assembly wherein the surgical drape assembly further comprises: 
providing an extendable sleeve having a first end and a second end (Koren: [Col. 4, lines 7-11], “One end of sleeve 4”, “The other end of sleeve 4”);
creating a plurality of sleeve folds along a length of the extendable sleeve in order to create a non-extended condition of the extendable sleeve (Koren: Fig. 3; [Col. 5, lines 8-11], “Since sleeve 4 is tightly packed into the ring, a small package is achieved”; [Col. 7, lines 5-12], “Still another method uses folding sleeve 4”);
attaching a sleeve folds retainer (Ring 100) to the plurality of sleeve folds such that the sleeve folds retainer retains the extendable sleeve in the non-extended condition (Koren: Fig. 3; [Col. 5, lines 8-11], “Since sleeve 4 is tightly packed into the ring, a small package is achieved”);
and attaching a sleeve attachment located on the second end of the extendable sleeve to the opening (Koren: Figs. 4A & 4B; [Col. 4, lines 4-11], “One end of sleeve 4 is attached to the ring, preferably between parts 1 and 2. This provides for a reliable mechanical attachment”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide a first and second end of the extendable sleeve as well as folds and a sleeve retainer as taught by Koren, since Koren states in Col. 3, lines 16-20 that such a modification would allow the extendable sleeve to fit into a compact package.
Regarding claim 5, McBrien discloses a method of using a surgical drape assembly, comprising the steps of:
providing a surgical drape having an opening located on the surgical drape (Figs. 1 & 3; [0071], “An arm drape and a cart drape may be separately provided.”; An opening would be disposed between the arm and cart drape as claimed; [0037], “Any apparatus feature may be written as a method feature”);
and covering a surgical instrument, wherein the surgical instrument is covered by the surgical drape and a portion of the surgical instrument is located within the extendable sleeve assembly when the extendable sleeve assembly is in an extended condition (Fig. 1 shows a surgical instrument covered by a surgical drape where a portion of the surgical instrument is located within the extended sleeve).
However, McBrien does not disclose attaching an extendable sleeve assembly to the surgical drape, wherein the extendable sleeve assembly is operatively connected to the opening and wherein the surgical drape assembly further comprises:
providing an extendable sleeve having a first end and a second end;
creating a plurality of sleeve folds along a length of the extendable sleeve in order to create a non-extended condition of the extendable sleeve;
attaching a sleeve folds retainer to the plurality of sleeve folds such that the sleeve folds retainer retains the extendable sleeve in the non-extended condition; and
attaching a sleeve attachment located on the second end of the extendable sleeve to the opening.
Koren discloses an analogous extendable sleeve assembly attaching an extendable sleeve assembly to the surgical drape, wherein the extendable sleeve assembly is operatively connected to the opening (Koren: Figs. 4A & 4B; [Col. 4, lines 4-11], “One end of sleeve 4 is attached to the ring, preferably between parts 1 and 2. This provides for a reliable mechanical attachment”) and wherein the surgical drape assembly further comprises:
providing an extendable sleeve having a first end and a second end (Koren: [Col. 4, lines 7-11], “One end of sleeve 4”, “The other end of sleeve 4”);
creating a plurality of sleeve folds along a length of the extendable sleeve in order to create a non-extended condition of the extendable sleeve (Koren: Fig. 3; [Col. 5, lines 8-11], “Since sleeve 4 is tightly packed into the ring, a small package is achieved”; [Col. 7, lines 5-12], “Still another method uses folding sleeve 4”);
attaching a sleeve folds retainer (Ring 100) to the plurality of sleeve folds such that the sleeve folds retainer retains the extendable sleeve in the non-extended condition (Koren: Fig. 3; [Col. 5, lines 8-11], “Since sleeve 4 is tightly packed into the ring, a small package is achieved”); and
attaching a sleeve attachment located on the second end of the extendable sleeve to the opening (Koren: Figs. 4A & 4B; [Col. 4, lines 4-11], “One end of sleeve 4 is attached to the ring, preferably between parts 1 and 2. This provides for a reliable mechanical attachment”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide a first and second end of the extendable sleeve as well as folds and a sleeve retainer as taught by Koren, since Koren states in Col. 3, lines 16-20 that such a modification would allow the extendable sleeve to fit into a compact package.
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over McBrien et al. (US 2021/0022820) and Koren (US 5,971,916) as applied to claim 5 above, and further in view of Toure et al. (US 2018/0214228).
Regarding claim 6, McBrien discloses locating the surgical drape over the surgical instrument (Fig. 1 shows a surgical instrument covered by a surgical drape);
and positioning the surgical drape over the surgical instrument such that the extendable sleeve assembly is located over the surgical instrument (Fig. 1 shows a surgical instrument covered by a surgical drape where a portion of the surgical instrument is located within the extended sleeve).
McBrien discloses the claimed invention except for wherein the method further comprises: attaching the surgical instrument to a side of an operating table. Toure teaches that it is known to attach surgical instruments to the side of operating tables as set forth at [0034]-[0035]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have attached the surgical robot and cart of McBrien to an operating table, as taught by Toure in order to establish a sterile and non-sterile area.
Regarding claim 7, McBrien does not disclose the method of using a surgical drape assembly, according to Claim 6, wherein the method further comprises:
 removing the sleeve folds retainer from the extendable sleeve so that the extendable sleeve can be subsequently extended.
Koren discloses an analogous extendable sleeve assembly and removing the sleeve folds retainer from the extendable sleeve so that the extendable sleeve can be subsequently extended (Koren: [Col. 6, lines 27-39], “Cover 3 can be removed or cut off. Sleeve 4 is then unfolded gradually from inside ring 100”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include as removable sleeve folds retainer as taught by Koren, since Koren states in Col. 6, Lines 36-39 that such a modification would allow for easy and fast unfolding of the sleeve.
Regarding claim 8, McBrien discloses the method of using a surgical drape assembly, according to Claim 7, wherein the method further comprises: 
moving an upper portion of the surgical instrument into a portion of the extendable sleeve located adjacent to the second end of the extendable sleeve (Fig. 1 shows a surgical instrument covered by a surgical drape where a portion of the surgical instrument is located within the extended sleeve and adjacent to the second end of the sleeve).
 Regarding claim 9, McBrien does not disclose the method of using a surgical drape assembly, according to Claim 8, wherein the method further comprises: 
moving an upper portion of the surgical instrument along a length of the extendable sleeve.
However, Koren discloses an analogous extendable sleeve assembly and moving an upper portion of the surgical instrument along a length of the extendable sleeve (Koren: [Col. 3, Lines 21-24], “According to a second aspect of the present invention, the cover is packed such as to retain a central hole, to facilitate the insertion of the video camera therein, for easy camera covering”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to insert the surgical instrument along the length of the extendable sleeve assembly as taught by Koren, since Koren states in Col. 3, Line 24 that such a modification would make it easier to cover the camera.
Regarding claim 10, McBrien discloses the method of using a surgical drape assembly, according to Claim 9, wherein the method further comprises: 
activating the surgical instrument so that the surgical instrument can be extended ([0069], “The control unit 209 is coupled to the motors 207 for driving them in accordance with outputs generated by execution of the software”).
 Regarding claim 11, McBrien discloses the method of using a surgical drape assembly, according to Claim 10, wherein the method further comprises: 
sliding the opening and the second end of the extendable sleeve over a base of the surgical instrument ([0115], “The material of the drape is flexible, to allow the drape to be unfolded or unfurled from a packaged state, and to permit the drape to be applied over the robot”).
Regarding claim 12, McBrien discloses the method of using a surgical drape assembly, according to Claim 11, wherein the method further comprises: 
moving an upper portion of the surgical instrument along the length of the extendable sleeve until the expendable sleeve is completely extended and the surgical instrument is completely enclosed with the surgical drape and the extendable sleeve (Fig. 1; [0115], “The material of the drape is flexible, to allow the drape to be unfolded or unfurled from a packaged state, and to permit the drape to be applied over the robot”).



Conclusion
The following prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
	Lafferty et al. (US 5,301,657) discloses a sleeve for maintaining sterility of an arthroscopic procedure that includes openings and attachment means to a surgical device.
	Pennoyer (US 2018/0289438) discloses a surgical drape including an unrolling mechanism as well as two ends with the intention of enclosing a surgical device.
	Buchalter (US 2016/0278738) discloses a protective cover for a medical probe that includes fastening elements.
	Pennoyer et al. (US 2020/0188050) discloses a robotic surgical system and drapes for covering components of the robotic surgical system comprising openings disposed of the drape and the ability to extend with the surgical instrument.
	Nussbaumer et al. (US 2015/0202009) discloses a sterile drape and adapter for covering a robotic surgical arm and preventing contamination of a sterile field comprising an arm and cart drape with fold retaining means and an extendable sleeve
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached 8:00 AM – 12:00 PM or 2:00 PM – 5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SETH R. BROWN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786